Citation Nr: 0018606	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to August 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for further evidentiary 
development and to give the regional office (RO) the 
opportunity to consider newly received evidence.  The Board 
finds that the action requested in its previous remands has 
been accomplished to the extent possible and that this case 
is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  A cold injury was shown in service and the evidence 
submitted in support of the claim establishes a nexus between 
current lung disability and respiratory symptoms in service.


CONCLUSION OF LAW

A lung disorder was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board finds initially that the claim for service 
connection for a lung disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that the veteran has presented a claim which is 
plausible.  The Board also finds that the facts relevant to 
this issue have been developed to the extent possible and 
that the statutory obligation of the Department of Veterans 
Affairs (VA) to assist in the development of the claim is 
satisfied.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

Enlistment examination of the lungs in September 1940 
revealed normal findings.  Service medical records thereafter 
reflect that in April 1942, the veteran was admitted to the 
hospital while stationed at Ladd Field, Alaska.  At this 
time, the veteran reported a chief complaint of pain over the 
heart.  After several days, the veteran was discharged to 
duty and the final diagnosis was acute catarrhal 
nasopharyngitis, moderately severe.  In April 1944, he 
complained of an intermittent daily dull pain over the 
frontals and temples all his life, and X-rays of the sinuses 
were interpreted to reveal negative findings.  Approximately 
four days later, the veteran's condition was noted to be 
improved.  Examination of the lungs in October 1944 indicated 
negative findings. 

September 1945 separation examination of the lungs revealed 
normal findings and chest X-rays were interpreted to reveal 
no significant abnormalities.  June 1948 chest X-rays were 
noted to reveal no evidence of pathology, and September 1948 
VA examination of the lungs indicated negative findings.

Private treatment records from Dr. C. for the period of 
February 1991 to August 1993 reflect that in February 1991, 
the veteran complained of a cough and weakness, and the 
diagnosis was pneumonia.  Approximately a week later, the 
diagnosis was improved pneumonia.  In April 1992, the veteran 
complained of a cough and fever and the diagnosis was 
probable left lower lobe pneumonia.  In May 1993, the 
impression was carotid stenosis and bronchitis, and two weeks 
later, the impression was bronchitis.  In August 1993, the 
veteran complained of cough and wheeze, and the impression 
was asthmatic bronchitis.

In September 1993, the veteran filed his original claim for 
service connection for a lung disorder.  The veteran asserted 
that his lungs were frozen while he was stationed in 
Fairbanks, Alaska, in 1940-1941.  

Private treatment records from Dr. C. for the period of 
November 1993 to March 1994 reflect that in November and 
December 1993, and January 1994, the impression included 
chronic bronchitis.  In February 1994, the impression was 
resolved acute bronchitis over chronic.  In the middle of 
March 1994, the assessment included chronic obstructive 
pulmonary disease (COPD).  In late March 1994, the assessment 
was probable hypokalemia from Lasix medication.

In a March 1994 letter, the veteran indicated that while on 
duty with the First Signal Service Company (Alaska 
Communication System) in Fairbanks, Alaska, he was walking 
between his post of duty at the radio transmitter site and 
the "ACS Hdq." in downtown Fairbanks, at which time he was 
subjected to extremely cold weather.  On his return to the 
transmitter site, he began coughing blood over a one week 
period, after which he was admitted to a hospital and 
provided with treatment.  The only relevant post-service 
treatment related to treatment for bronchial injury which 
began to be more serious three years earlier.  The most 
recent assessment was chronic bronchitis.  

An April 1994 medical report from Dr. H. indicates an 
impression that included asthma with secondary bronchitis and 
COPD believed related to asthma, and history of a "frozen 
lung" with hemoptysis and no recognized sequela.  In his 
discussion, the examiner opined that although spirometry did 
not show evident irreversible obstruction, he could not 
attribute the veteran's symptoms to disease other than 
reactive airways.  

It was noted that the veteran was quite concerned that the 
1941 episode in the service in Fairbanks, Alaska was 
responsible in some way for his abnormality of pulmonary 
function.  It was this examiner's opinion that he did not 
know of any relationship.  The examiner noted that there was 
a long disease-free interval of time which also would speak 
against it.  The examiner went on to comment, however, that 
if pulmonary function testing showed abnormalities 
subsequently consistent with cold injury to the lung, then 
the examiner would obviously change his opinion.  In the 
history section of the report, the examiner noted a history 
of difficulty with colds resulting in prolonged cough and 
bronchitis and that this had been true for many years.  In 
1941, while in Fairbanks, Alaska, it was noted that the 
veteran had "frozen lung" characterized by hemoptysis for 
one week and then prolonged coughing thereafter.  The veteran 
then recovered and could not relate any specific episodes 
subsequently of hemoptysis or other related difficulty other 
than the post viral cough mentioned above.

April and May 1994 records from Dr. C. indicate that in April 
1994, there was a diagnosis of emphysema with asthma, and in 
early May 1994, the assessment was continued chronic asthma.  
Later in May 1994, it was noted that Dr. C. had advised the 
veteran that he believed that the veteran's problems were 
aggravated by having his lungs frozen in service.  It was 
reported that Dr. H. was not in agreement.  The assessment 
was COPD and asthma/chronic bronchitis.  

In a May 1994 written statement, fellow service member A. L. 
noted that A. L. was in charge of the transmitter/receiver 
site to which the veteran was assigned in 1940, and that the 
company's headquarters were located some distance from the 
site.  The veteran was required to walk from the headquarters 
to the site regardless of the temperature which was sometimes 
as low as 60 degrees below zero.  A. L. further indicated 
that some of the men developed frostbite and frosted lungs 
because of exposure to cold.  During April 1942, he recalled 
that the veteran developed a severe cold and lung congestion, 
which required his admission to Ladd Field Hospital.  Even 
after returning to his quarters, A. L. recalled that the 
veteran's coughing kept some of the men awake, but that the 
medication he received seemed to give him some relief.  

In a written statement dated in June 1994, the veteran's 
sister L. T., a registered nurse, noted that she recalled 
that the veteran had been subjected to severe cold while 
stationed in Alaska, and that as a result, he experienced 
frozen lungs for a considerable length of time.  She further 
indicated that now, as he was older, the previous cold injury 
to the veteran's lungs had developed into a "rather serious 
and debilitating situation which had caused a serious 
situation."  

In a written statement dated in June 1994, the veteran's 
sister C. B. also recalled that the veteran had served in 
Fairbanks, Alaska in the 1940's, at which time he was 
subjected to sub-zero temperatures without proper attire, and 
that his lungs were damaged as a result thereof.  

A June 1994 private medical report from Dr. H. reflects an 
impression that included asthmatic bronchitis.  Dr. H. noted 
that while the veteran continued to be quite insistent and of 
the belief that the "frozen lung" of 1942 was the 
underlying and fundamental abnormality causing his current 
symptoms, the examiner could not support this opinion.

A June 1994 private medical statement from Dr. C. indicates 
that the veteran's then-current lung problem was COPD, that 
the freezing conditions he was subjected to in service was a 
good explanation, and that he believed that his present 
problem stemmed from that.  Additional records from Dr. C. 
for the period of June 1994 to May 1995 reflect that in July 
1994, the assessment was "flare of his asthma," and that 
six days later, the assessment was improved COPD.  In January 
1994, the veteran was noted to be doing better on a small 
dose of steroids, and in October 1994, the diagnoses included 
COPD and better-controlled asthma.  In January 1995, the 
assessment was worsening asthma.  At the end of the month, 
the veteran was noted to be doing much better.  At the 
beginning of March 1995, the assessment included COPD, and at 
the end of March 1995, the assessment was asthma.  

Private medical records from Dr. K. for the period of 
November to December 1994, reflect an assessment that 
included nonallergic asthma with acute exacerbation secondary 
to viral bronchitis.

At the veteran's personal hearing in August 1995, the veteran 
testified that the damage to his lungs occurred when he was 
walking roughly half a mile from the transmitter site where 
he lived and worked in Alaska, to his company's headquarters 
in downtown Fairbanks (transcript (T.) at p. 2).  When he 
later returned to his home he began coughing blood which 
continued for a week (T. at p. 2).  The veteran was then 
admitted to Ladd Field hospital where he was given medication 
(T. at p. 3).  The veteran also noted that several of the men 
with whom he shared quarters over a period of two to three 
years while in Alaska smoked cigarettes, and that he 
therefore was also subjected to secondhand smoke while 
stationed in Alaska (T. at pp. 3-4).  After service, the 
veteran had flare-ups of his lung problem beginning in 1992 
(T. at p. 5).  The veteran recalled that while in Alaska, he 
was also subjected to severe cold on special assignment to a 
location in the middle of the state (T. at p. 6).

According to the records, the veteran indicated that he was 
hospitalized for the injury to his lungs in April 1942, and 
that the physicians did not listen to the problem he had had 
with blood emanating from his lungs based on his review of 
the service medical records (T. at p. 6).  Dr. C. was the 
first physician he saw for his lung problem after service, 
and the veteran believed he initially saw Dr. C. for a lung 
problem within five or six years after service, and he could 
not recall whether he received additional treatment for his 
problem during service prior to his discharge (T. at p. 7).  

Private treatment records from Dr. C. from October 1995 
indicate diagnoses that include asthmatic bronchitis.  

Private medical records from Dr. S., dated in January 1996, 
reflect that the veteran reported some difficulties with his 
lung the previous two months.

Private records from Dr. C. for the period of March 1996 to 
June 1997 indicate that in March and April 1997, the 
assessments included chronic bronchitis and asthma.  In July 
1996, there was an assessment of worsening COPD that was 
found to be much improved in August 1996.  As of December 
1996, the veteran's COPD was found to be inadequately treated 
and in March 1997, the assessment included chronic long-
standing asthma with COPD.  In June 1997, the assessment was 
COPD with chronic asthma indicated to be controlled with 
inhalers and other medications.  

VA pulmonary examination in June 1997 revealed that the 
veteran reported a pulmonary problem in approximately 1941 
when walking in extremely cold weather while stationed in 
Alaska, at which time he developed a cough with hemoptysis 
which lasted several days.  The veteran stated that he was 
hospitalized at that time although there were no records 
available.  He recovered over a period of a month, and noted 
a many-year interval without significant difficulties.  
During this time he did report sensitivity to cigarettes and 
odors, and a mild cough, with increased difficulties 
beginning sometime after retirement in the 1970's.  
Originally, the diagnosis was emphysema, and within the past 
four years he had received significant relief from 
Prednisone.  Chest examination at this time revealed no 
wheezing or torrid expiration, and X-rays revealed negative 
findings.  Forced expiratory volume in one second (FEV1) was 
at 80 percent of predicted and there was a FEV1/forced vital 
capacity (FVC) ratio of 86 percent.  

The assessment was 86-year-old man with probable asthma.  The 
examiner suspected that the veteran was relatively free of 
significant past symptoms of asthma until his cold exposure, 
probably during a time of exertion, and he experienced cold-
induced bronchospasm.  The examiner opined that this did not 
cause the veteran's asthma but rather provoked symptoms of 
probably underlying asthma.  The veteran was noted to 
describe the episode as freezing his lungs, but the examiner 
indicated that there were no thermal injuries associated with 
cold exposure.  The primary risk or complication for someone 
exposed to cold was acute bronchospasm in someone with 
underlying asthma, and this was noted to be consistent with 
the veteran having resolved the episode and the long interval 
free of symptoms.  History and course of treatment were 
indicated to be entirely consistent with asthma.  In summary, 
the examiner believed that the veteran had asthma which had 
manifested itself several times in his life, probably 
initially while stationed in Alaska in the service.  The 
examiner further believed that the exposure to cold certainly 
did not cause asthma, nor did it result in any long-term 
damage or disability; however, the veteran did give a fairly 
clear history of having initially manifested the asthma while 
in the service.  

July 1997 private medical records from Dr. C. reflect a 
diagnosis of asthmatic bronchitis.  

An October 1997 medical statement from Dr. C. reflects a 
diagnosis of pulmonary fibrosis and that the veteran had 
developed hypoxia.  Dr. C. believed that the veteran's 
pulmonary fibrosis was due to freezing of his lungs that 
occurred in the 1940's while in the armed services.

Private medical records from Dr. C. for the period of 
November 1997 to February 1998 indicate that in November 
1997, the assessment was COPD, marked with hypoxia, and 
assessments in December 1997 and February 1998, also included 
COPD.  



II.  Analysis

At the time of the Board's remand in February 1997, the Board 
determined that the evidence that was then of record was 
unclear as to the existence of any relationship between any 
current diagnosis of a lung disorder and the purported cold 
injury the veteran sustained in service in the 1940's.  More 
specifically, in a report dated in June 1994, Dr. C. opined 
that the veteran's reported cold exposure in service provided 
a "good explanation" for his COPD.  Thus, the Board 
determined that additional medical development was warranted.  
This additional development was further necessitated by the 
lack of evidence of chronicity of symptoms during service or 
continuity of symptomatology following the veteran's 
discharge from service.

Following the Board's February 1997 remand, the RO received 
and considered additional private treatment reports and 
records, and the veteran underwent a comprehensive VA 
pulmonary examination in June 1997.  While Dr. C. 
additionally opined in October 1997 that he believed that the 
veteran's pulmonary fibrosis was due to freezing of his lungs 
that occurred in the 1940's while in the armed services, the 
physician to whom Dr. C. referred the veteran in 1994, Dr. H, 
did not support the opinion that the veteran's "frozen 
lung" injury in service was causally related to the 
veteran's current lung disorder.  Dr. H., however, observed 
that his opinion would be subject to change if pulmonary 
function testing showed abnormalities consistent with a cold 
injury to the lung.  Subsequent pulmonary function testing 
showed changes, but no medical evaluator has provided an 
explicit opinion as to whether or not they are consistent 
with a cold injury to the lung.  

The June 1997 VA examiner apparently conceded that the 
veteran experienced a bout with underlying asthma as a result 
of cold exposure in service.  The examiner went on to comment 
that exposure to cold did not cause the veteran's asthma but 
rather provoked symptoms of probably underlying asthma.  With 
respect to the June 1997 VA pulmonary examiner's opinion that 
the veteran had underlying asthma that was exacerbated as a 
result of exposure to cold during service, the Board notes 
that there is no other medical evidence of record to support 
the conclusion that the veteran suffered from any preexisting 
respiratory disorder.  This opinion is not adequate to rebut 
the presumption of soundness arising from the negative 
findings on the enlistment examination.  Moreover, the 
pulmonary examiner goes on to comment that the veteran gave a 
"fairly clear history of having initially manifested asthma 
while he was in service," and the examiner's assessment was 
asthma.  Consequently, the Board finds that this opinion 
would support the conclusion that asthma was initially 
manifest in service.  Furthermore, the Board notes even if 
this opinion were interpreted to opine that there was no 
relationship between asthma and cold exposure during service, 
since it does not address other diagnoses of record such as 
COPD and pulmonary fibrosis, it can not serve to outweigh Dr. 
C.'s specific linkage of service to COPD and more recently, 
pulmonary fibrosis.  

The Board finds that Dr. C. has consistently opined a 
relationship between cold exposure during service and the 
development of current respiratory disability, and that 
following the veteran's June 1997 VA pulmonary examination, 
he reiterated in October 1997 that the veteran's pulmonary 
fibrosis was due to freezing of his lungs that occurred in 
the 1940's while in the armed services.  The Board further 
notes that one of the veteran's sisters is also a registered 
a nurse, and that she also offered an opinion that the 
veteran had been subjected to severe cold while stationed in 
Alaska, that as a result, he experienced frozen lungs for a 
considerable length of time, and that now, as he was older, 
the previous cold injury to the veteran's lungs had developed 
into a "rather serious and debilitating situation which had 
caused a serious situation."  While the sincerity of this 
opinion is not in doubt, the Board does not find it is 
entitled to any significant probative weight as the expertise 
of a nurse to comment on the diagnosis and the record does 
not establish the etiology of any current respiratory 
condition. 

Hence, giving the veteran the benefit of the doubt, the Board 
finds that a lung disorder was incurred in service and that 
it continued thereafter, that there is competent evidence 
that the veteran currently has this disability, and that 
service connection for this disability is warranted.  
38 U.S.C.A. § 5107.



ORDER

The claim for service connection for a lung disorder is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

